Citation Nr: 0714411	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  01-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than October 16, 
1998 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 16, 
1998 for the assignment of a 70 percent rating for a service-
connected anxiety disorder.

3.  Entitlement to an effective date earlier than October 16, 
1998 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to June 1967 
and from August 1974 to August 1977.  Service in Vietnam is 
indicated by the evidence of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(the RO).

Procedural history

The veteran was initially granted service connection for 
"anxiety with conversion features" in a September 1978 
rating decision.  A noncompensable evaluation was assigned, 
effective August 9, 1977.  

In March 1994, the veteran requested a compensable rating for 
his service-connected anxiety disorder.  A claim of 
entitlement to service connection for PTSD was added in 
August 1994.  Both claims were denied in an unappealed 
December 1994 RO rating decision.

The veteran again requested a compensable rating for his 
anxiety disorder and service connection for PTSD in January 
1998.  An April 1998 rating decision increased the disability 
rating assigned the veteran's service-connected anxiety 
disorder to 30 percent, effective January 26, 1998; and 
denied service connection for PTSD.  The disability rating 
assigned for the veteran's anxiety disorder was again 
increased, to 70 percent, in a May 1999 rating decision.  The 
increase from 
30 percent to 70 percent was made effective from October 16, 
1998.

A rating decision dated in August 1999 granted service 
connection for PTSD, effective October 16, 1998.  The RO made 
clear in that decision that the 70 percent rating assigned 
for the veteran's anxiety disorder included his PTSD 
symptomatology.  The August 1999 rating decision also awarded 
the veteran entitlement to TDIU, also effective October 16, 
1998.  The veteran thereafter perfected an appeal as to the 
effective date assigned for the grant of service connection 
for PTSD, the 70 percent rating assigned for his service-
connected psychiatric disabilities, and the grant of TDIU.  

The Board remanded the case in June 2003 to ensure compliance 
with the notice provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The RO's response to those remand 
instructions will be discussed in greater detail below.  
The Board subsequently assigned an effective date of January 
26, 1998 for the grant of service connection for PTSD, the 70 
percent rating assigned for the veteran's service-connected 
psychiatric disabilities, and the grant of TDIU in an April 
2004 decision.  The veteran duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court) which, by way of a September 2006 
decision, "set aside" the April 2004 Board decision and 
remanded the claim for additional development and 
readjudication.  The case is therefore once again before the 
Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking an effective date earlier than January 
26, 1998 for the grant of service connection for PTSD, the 
award of a 70 percent rating for his service-connected 
psychiatric disabilities, and the grant of TDIU.  Before the 
Board can properly adjudicate these matters, however, remand 
of the case for additional development is in order.

As noted in the Introduction, the Board's June 2003 remand 
instructed that the veteran be provided with appropriate 
notice of the evidence needed to substantiate his claims 
which is compliant with the VCAA.  Although the RO sent the 
veteran a VCAA letter in June 2003 in response to the Board's 
remand, the letter failed to address the effective date 
issues on appeal and instead focused solely on the evidence 
needed to substantiate a TDIU claim.  Such notice was 
irrelevant, however, since the veteran had already been 
awarded TDIU.

Because the June 2003 letter did not address the effective 
date issue, it was defective.  Moreover, there appears to 
have been no subsequent notification which complies with the 
provisions of the VCAA.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the RO 
failed to comply with the Board's June 2003 remand 
instructions by failing to send the veteran a VCAA letter 
specifically addressing his earlier effective date claims, 
the case must be remanded for additional VCAA compliance 
action.

In remanding the case, the Board acknowledges that its own 
April 2004 decision held that the VCAA was inapplicable in 
the instant case because the resolution of the claims was 
dependent on statutory interpretation rather than 
consideration of the factual evidence.  After further 
reflection, however, the Board believes that the veteran's 
earlier effective date claims for the assignment of a 70 
percent rating and the award of TDIU involve not only 
statutory interpretation, but potentially on evidence 
demonstrating the severity of the veteran's service-connected 
psychiatric disabilities at particular points in time.  

The question of the severity of symptomatology over time is 
one that turns on consideration of factual evidence, 
particularly contemporaneous medical evidence.  Such medical 
evidence could conceivably be obtained in response to a 
proper VCAA letter.  Accordingly, the Board believes 
additional VCAA compliance action is required.  

Moreover, recent jurisprudence from the Court has made clear 
the need to provide claimants with the information and 
evidence needed to substantiate the earliest possible 
effective date.  See generally Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also points out that the Court's September 2006 
remand did not specifically address the matter of VCAA notice 
compliance.  The Court did, however, generally advise that 
VCAA notice compliance issues be "addressed on remand, as 
appropriate."  Based on the Court's comment, the Board 
believes it prudent to completely resolve any possible VCAA 
compliance issues.  

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should provide the veteran with a 
notice letter regarding his earlier 
effective date claims which complies with 
the notification requirements of the 
VCAA, as amplified in Dingess.

2.  After completing any additional 
development which is deemed necessary, 
VBA should readjudicate the issues on 
appeal.  If the benefits sought on appeal 
are denied, in whole or in part, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



